DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-19 in the reply filed on 09/28/2022 is acknowledged.
Claims 1-13 and 20-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.

Information Disclosure Statement
The information disclosure statement filed 04/27/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
The information disclosure statements filed 08/27/2020, 04/22/2021, 12/01/2021, and 7/26/2022 have been considered by the Examiner in full.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications (U.S. PRO 61/914,475, U.S. PRO 61/779,803, International Patent App. PCT/IL2014/050289, and U.S. PRO 62/000,192), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional applications 61/914,475 and 61/779,803 neither include support for a second impeller.  International Patent App. PCT/IL2014/050289 (published as WO 2014/141284) also does not include support for a second impeller.  Provisional application 62/000,192 does mention a second impeller briefly at the bottom of page 32 of its specification, but does not show support for the impellers being shaped or sized differently.  If the Applicant believes there is ample support to claim priority to these applications, the Examiner requests that the Applicant provides direction to such support.
The Examiner notes that proper support is found for the instant application in the prior-filed applications (PCT App. PCT/IL2015/050532, U.S. Patent App. 15/312,034, and U.S. Patent App. 15/888,771), which all appear to have identical specifications and drawings.  Therefore, the Examiner determines that the instant application has a priority date of May 19, 2015, the filing date of PCT/IL2015/050532.  Since this date is after March 16, 2013, the instant application will be examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 objected to because of the following informalities:  
Line 9: “the first and second are sized differently” should be changed to “the first and second impellers are sized differently”.  Please add “impellers”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LaRose, et al. (U.S PGPub No. 2006/0245959).
Regarding claim 14, A method comprising: placing a blood pump inside a body of a subject (paragraph [0044] – the blood pump of this invention might be placed in line with a cannulation system, and with the pump being located within the chest cavity of a patient, such as the pericardial space, abdomen, or subcutaneously near the skin, in a manner similar to pacemaker implantation), the blood pump including:  (Figure 9, element 62) 30a catheter (paragraph [0044] – cannulation system, e.g., catheter; paragraph [0050] – peripheral vessel blood insertion pump, e.g., catheter; paragraph [0080]); (Figure 9, element 14c – rotor, i.e. impeller) a first impeller disposed on the catheter (paragraph [0080]);  (Figure 9, element 14d – rotor, i.e. impeller) 37a second impeller disposed on the catheter, proximally to the first impeller (paragraph [0080]), wherein the blood pump has one or more characteristics selected from the group consisting of: (a) (Figure 9, elements 14c, 14d, and 22c – angled spaces) the first and second impellers are shaped differently from each other, when the first and second impellers are in non-radially-constrained 5configurations (paragraph [0046] – hydrodynamic thrust bearings may be absent from some of the stages if the additional radial support is not required, i.e., non-radially constrained; paragraph [0080] – The individual rotors are free, without a shaft connecting them, to rotate independently, i.e., not radially constrained; paragraph [0082] – each rotor has angled spaces for blood that extend in opposite spiral directions, i.e., different shapes; paragraph [0086] – a retention sleeve which provides longitudinal retention of rotor in a mechanical way is an option, i.e., non-radially constrained if retention sleeve isn’t used), and (b) the first and second are sized differently from each other, when the first and second impellers are in non-radially-constrained configurations; and (Figure 9, elements 14c and 14d) pumping blood within the subject's body, by driving the first and second impellers to rotate when the first and second impellers are in non-radially-constrained 10configurations (paragraph [0080] – pump rotors are positioned to pump blood through common cylindrical housing.  The individual rotors are free, without a shaft connecting them.; paragraph [0082]).
Therefore, claim 14 is unpatentable over LaRose, et al.

Regarding claim 15, LaRose teaches the method according to claim 14, wherein, (Figure 9, elements 14c, 14d, 22c) when the first and second impellers are in non-radially-constrained configurations, the first and second impellers are of opposing handedness with respect to one another (paragraph [0082] – each have angled spaces for blood that extend in opposite spiral directions from each other, i.e., opposing handedness), (Figure 9, elements 14c, 14d, and 22c) with one of the impellers being a left- handed impeller, and the other one of the impellers being a right-handed impeller (paragraph [0082]).
Therefore, claim 15 is unpatentable over LaRose, et al.

Regarding claim 17, LaRose teaches the method according to claim 14, wherein (Figure 9, elements 14c and 14d) driving the first and second impellers to rotate comprises driving the first and second impellers to rotate at the same rotation rate as each other (paragraph [0082] – rotation rates of the respective rotors may be the same as, or different from each other), and wherein, (Figure 9, elements 14c, 14d, and 22c – angled spaces) when the first and second impellers are in non-radially- 25constrained configurations, the first and second impellers are shaped differently from one another (paragraph [0080] – The individual rotors are free, without a shaft connecting them, to rotate independently, i.e., not radially constrained; paragraph [0082] – each rotor has angled spaces for blood that extend in opposite spiral directions, i.e., different shapes), such that, (Figure 9, elements 14c, 14d, and 22c) when the impellers are rotated at the same rotation rate as each other, flow rates at which blood is pumped by each of the impellers are different from each other (paragraph [0082] – the rotation rates of the respective rotors may be the same as, or different from each other.  Despite rotating at the same rotation rate, the two rotors counterrotate with respect to each other and extend in opposite spiral directions, creating different flow rates.).
	Therefore, claim 17 is unpatentable over LaRose, et al.

Regarding claim 18, LaRose teaches the method according to claim 14, wherein (Figure 9, elements 14c and 14d) driving the first and second impellers 30to rotate comprises driving the first and second impellers to rotate at the same rotation rate as each other (paragraph [0082] – the rotation rates may be the same as, or different from each other.), and wherein, (Figure 9, elements 14c, 14d, and 22c) when the first and second impellers are in non-radially- constrained configurations, the first and second impellers are oriented differently from one 38another (paragraph [0082] – each rotor having angled spaces for blood that extend in opposite spiral directions from each other, i.e., different orientations), such that, when the impellers are rotated at the same rotation rate as each other, flow rates at which blood is pumped by each of the impellers are different from each other (paragraph [0082] – the rotation rates of the respective rotors may be the same as, or different from each other.  Despite rotating at the same rotation rate, the two rotors counterrotate with respect to each other and extend in opposite spiral directions, creating different flow rates.).  
Therefore, claim 18 is unpatentable over LaRose, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LaRose, et al. (U.S PGPub No. 2006/0245959) in view of Horvath, et al. (U.S PGPub No. 2012/0328460).
Regarding claim 16, LaRose teaches the method according to claim 14, as indicated hereinabove.  LaRose also teaches the limitation of instant claim 16, that is wherein (Figure 9, elements 14c and 14d) driving the first and second impellers to rotate comprises driving the first and second impellers to rotate at the same rotation rate as each other (paragraph [0082] – rotation rates of the respective rotors may be the same as, or different from each other).  However, LaRose does not teach the limitation of instant claim 16, that is wherein the first and second impellers are sized differently from one another, such that, when the impellers are rotated at the same rotation rate as each other, 20flow rates at which blood is pumped by each of the impellers are different from each other.
Horvath teaches analogous art, directed to a two-stage rotodynamic blood pump (title and abstract).  Horvath teaches that the pump is configured such that inlet pressures acting on the first impeller move the rotor relative to the housing in a first direction along the axis and inlet pressures acting on the second impeller move the rotor relative to the housing in a second direction along the axis opposite the first direction (paragraph [0009]).  Horvath teaches (Figures 3-5, elements 34 – first impeller, 36 – second impeller, 110, 112, 120, and 122) that the back plates of the first and second impellers are about equal in size or diameter and that the vanes of the first impeller are longer than the corresponding vanes of the second impeller (paragraph [0051]).  Horvath explains (Figure 3) that in the passive control configuration of the blood pump, the axial position of the rotor assembly is controlled passively or inherently through hydraulic forces created by the left and right pumps during operation (paragraph [0049]).  Horvath further teaches that (Figures 3-5, elements 34 and 36) the configurations of the left and right impellers are chosen to help produce this operation (paragraph [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Horvath’s two differently-sized impellers into the blood pump taught by LaRose.  One of ordinary skill in the art would have recognized that Horvath’s and LaRose’s inventions are similar in their use of two impellers.  In view of LaRose’s teaching that the rotation rates of the two impellers can be different and ultimately impact blood flow rate (see paragraph [0082] of LaRose), one of ordinary skill in the art would have been motivated to have different sizes for the impellers, which would also change blood flow rate.  One of ordinary skill in the art would have been motivated by Horvath’s teaching to have differing impeller sizes in order to achieve a different control configuration (see paragraph [0049] of Horvath).  
Therefore, claim 16 is unpatentable over LaRose, et al. and Horvath, et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LaRose, et al. (U.S PGPub No. 2006/0245959) in view of Wang, et al. (U.S Patent No. 8,777,832) (cited on IDS).
Regarding claim 19, LaRose teaches the method according to claim 14, as indicated hereinabove.  LaRose does not teach the limitation of instant claim 19, that is wherein driving the first and second impellers 5to rotate comprises driving the first and second impellers to rotate in the same direction as one another.
Wang teaches an axial-centrifugal flow catheter pump for cavopulmonary assistance, the pump incorporating a rotor for providing both an axial fluid flow and a centrifugal fluid flow (abstract).  Wang teaches (Figure 3, elements 10, 12, 14, 16, and 18) a rotor that includes first and second terminal impellers and an elongated central shaft supporting a central impeller (Column 4, lines 15-27).  Wang teaches (Figure 3, elements 10, 12, 14, and A) that the first and second impellers are each configured to create a centrifugal and axial fluid flow when the rotor is rotated, specifically wherein the first and second impellers create axial fluid flows in opposed directions (Column 4, lines 15-27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers of LaRose to rotate in the same direction as the impellers in Wang, in order to create axial fluid flows in opposed directions (see Figure 3 and Column 4, lines 15-27 of Wang).  One of ordinary skill in the art would have recognized that the impellers of LaRose and Wang are similar to each other, both having opposite handedness (see Figure 3, elements 12 and 14 of Wang), and therefore would have been motivated to implement the teachings of Wang into the teachings of LaRose.
Therefore, claim 19 is unpatentable over LaRose, et al. and Wang, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng, et al. (U.S Patent No. 8,721,517) teaches an impeller for a catheter pump.  LaRose, et al. (U.S Patent No. 8,007,254) teaches an axial flow pump with a multi-grooved rotor.  Kazatchkov, et al. (WO 01/07787) teaches a continuous flow rotary pump.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792